979 A.2d 767 (2009)
979 N.J. 767
In the Matter of Laurie Jill BESDEN, an Attorney at Law.
D-161 September Term 2008.
Supreme Court of New Jersey.
October 8, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-434, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14, LAURIE JILL BESDEN of PLYMOUTH MEETING, PENNSYLVANIA, who was admitted to the bar of this State in 2000, and whose license to practice law in New Jersey was administratively revoked pursuant to Rule 1:28-2(c), effective September 29, 2008, should be suspended from the practice of law for a period of three years based on discipline imposed in the Commonwealth of Pennsylvania effective December 1, 2005, for conduct that in New Jersey constitutes a violation of RPC 8.4(b) (commission of a criminal act that reflects adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer), and good cause appearing;
It is ORDERED that LAURIE JILL BESDEN is suspended from the practice of law for a period of three years and until the further Order of the Court, retroactive to December 1, 2005; and it is further
ORDERED that this Order of suspension shall have no effect on the September 29, 2008 administrative revocation of respondent's license to practice law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.